Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by the PG-Publication to Le Goff (‘936).
4.	Claim(s) 1, 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Tonchia (‘867).
Per independent claims 1 and 11, Tonchia discloses (see Figs. 1 and 2) a seabed object detection system and method that includes a receiver array that includes a first streamer (13) and a second streamer (13), a first plurality of receivers (16) coupled with the first streamer, a second plurality of receivers (16) coupled with the second streamer, a receiver array cross-cable (14) to couple with the first streamer and to couple with the second streamer, the receiver array cross-cable disposed at a first depth of a body of water (see Fig. 2), a first diverter (15) coupled with the receiver array cross-cable, a second diverter (15) coupled with the receiver array cross-cable, a source array including a first source (12) and a second source (12), the source array 
Per independent claims 1 and 11, Le Goff discloses a seabed object detection system (see Fig. 5) and method that includes a receiver array that includes a first streamer (450) and a second streamer (450), a first plurality of receivers (116) coupled with the first streamer, a second plurality of receivers (116) coupled with the second streamer, a receiver array cross-cable (458) to couple with the first streamer and to couple with the second streamer, the receiver array cross-cable disposed at a first depth of a body of water (see Fig. 1), a first diverter (452) coupled with the receiver array cross-cable, a second diverter (454) coupled with the receiver array cross-cable, a source array including a first source (412A) and a second source (412B), the source array coplanar to the receiver array, and a source array cross-cable (422) to couple with the first source and to couple with the second source, the source array cross-cable disposed at a second depth of the body of water.
Per claims 9 and 19, see Le Goff (tow vessel 402) or Tonchia (tow vessel 1402).
Per claims 10 and 20, see Le Goff (paragraph 0004).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867).
 	Per claims 4-7 and 14-17, the claimed eight streamers and eight sources (claims 4 and 14), distance between the ends of the receiver array being 100 meters (claims 5 and 15), the distance between the end of the source arrays being 100 meters (claims 6 and 16) and the receiver array cross cable depth greater than six meters below sea surface and source array cross cable being four meters below sea surface (claims 7 and 17) are all matters of design choice over Tonchia or Le Goff that one of ordinary skill in the art would not find unobvious. 

7.	Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867) in view of Stokkeland et al (‘805) or PCT application to Mork (WO2016/190746A1).
Per claims 2, 3, 12 and 13, Stokkeland et al (see Figs. 1 and 2) and Mork (see Figs 3-5) each teaches that it is well known that diverters (paravanes) may include buoys (floats) and rods such that it would have been obvious to one of ordinary skill in the art to include such buoys and/or rods with the diverter structures for controlling the lateral positioning of the streamers.

8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867) in view of the PG-Publication to Xia et al (‘516) or Tonchia (‘805).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl